PER CURIAM.
We review Mendiola v. State, 490 So.2d 75 (Fla. 3d DCA 1985), to answer a certified question of great public importance. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
We previously answered the certified question * affirmatively in State v. Cross, 487 So.2d 1056 (Fla.1986). We approve the decision below.
It is so ordered.
McDonald, C.J., and ADKINS, BOYD, OVERTON, EHRLICH, SHAW and BARRETT, JJ., concur. .

 Mendiola, at 76:
Under the 1983 Amendments to Article I, Section 12 of the Florida Constitution, does the exclusionary rule apply in probation revocation hearings?